DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 8, and 15 have been amended. Claims 1-20 have been examined.

Response to Arguments/Amendments
Applicant’s arguments, see p. 15, filed 1/20/2021, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 USC § 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application 7,693,983 to Gupta et al. in view of U.S. Patent Application Publication 2007/0112574 by Greene, U.S. Patent Application Publication 2008/0209434 by Queck et al., and U.S. Patent Application Publication 2010/0030896 by Chandramouli et al. 
It should be noted that Applicant's specific arguments on pp. 14 filed 1/20/2021 have been fully considered but they are not persuasive. 
On pp. 13-15 of the 1/20/2021 remarks, Applicant essentially argues that cited art of record Gupta is directed to redeployment in order to reduce cost, but fails to teach or suggest decreasing latencies as provided in the amended claims. However, while Gupta may be concerned with cost, it also discloses utilization of an “optimizer” for maintaining performance requirements (e.g. see Gupta, col. 2, lines 27-33). Gupta includes communication latencies as a metric for monitoring and analysis (see col. 6, lines 5-9, e.g. “web page access response time”). .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 7,693,983 to Gupta et al. (“Gupta”) in view of U.S. Patent Application Publication 2007/0112574 by Greene (“Greene”), U.S. Patent Application Publication 2008/0209434 by Queck et al. (“Queck”), and U.S. Patent Application Publication 2010/0030896 by Chandramouli et al. (“Chandramouli”).

In regard to claim 1, Gupta discloses:
1. A method implemented by an information handling system that includes a memory and a processor, the method comprising: See Gupta, at least col. 2, lines 12-14, e.g. “method.”
collecting, from a first service provider, a plurality of first service data records corresponding to a plurality of first … runtime environments (MREs) executing on the first cloud environment; collecting, from a second service provider, a plurality of second service data records corresponding to a plurality of second … runtime environments (MREs) executing on the second cloud environment, wherein the first service provider is different from the second service provider; See Gupta, Fig. 1, elements 115a and 115B, e.g. “Meter Agent.” Also see col. 3, lines 61-63, e.g. “a metering agent 115 may gather usage data for a particular resource using one or more dynamically loadable executable modules called meters.” Also see col. 4, lines 1-2, e.g. “Meter agents 115 may be configured to provide the collected data to meter aggregator 180.” Also see Fig. 2, generally depicting pluralities of runtime environments. Note that Gupta provides a first host 105A including first processes 120A-120C in addition to first resources 110A and 112A. Gupta also provides a second host 105B including second processes 120D-120F as well as second resource 110C. Gupta’s first and second hosts and first and second processes/resources are each different from each other, and correspond with the claimed first and second service providers and first and second cloud environments. Gupta does not expressly disclose microservice environments. However, Greene teaches deployment of microservices. See Greene, ¶ 0092, e.g. “The Service Grid is a collection of canned services and a tool-kit for developing additional specialized services via inheritance. The tool-kit, a software component development framework, allows companies to write, deploy and manage their most crucial applications as coordinated federations of mobile Microservices.” Also see ¶ 0148, 0150, 0161, 0277, and 0279, 
identifying an application that comprises a first microservice and a second microservice, wherein … the first microservice … are executing on a selected one of the plurality of first MREs, See Gupta, Fig. 1, element 122, “Application Service.” Also see related text at col. 4, lines 26-30, e.g. “service specification for application service 122 may indicate that processes 120A, 120B, 120C, 120D and 120E collectively provide the functionality supported by application service 122.”
Gupta does not expressly disclose both the first and the second microservice are executing on one MRE. However, this is taught by Queck. See Queck, Fig. 2, depicting both tasks 116a and 116b on the same initial node. Also see ¶ 0041, e.g. “at the beginning of a deployment or distribution process, the central node 102 is associated with task instances 116a, 116b to be deployed, as well as data partition 122a.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Gupta’s processes with Queck’s initial node in order to initiate execution using a computing device at which large amounts of data are stored, such as when a global enterprise stores one or more large databases at a corporate headquarters of the enterprise, as suggested by Queck (see ¶ 0016).
and wherein the selected first MRE corresponds to a selected one of the plurality of first service data records and comprises an actual latency time between the first microservice and the second microservice; See Gupta, col. 3, lines 61-63, as cited above, e.g. “a metering agent 115 may gather usage data for a particular resource using one or more dynamically loadable executable modules called meters.” Also see col. 6, lines 5-9, e.g. “meter manager 140 may be configured to dynamically install one or more additional meters at a host, such as a meter to measure database transaction throughput or web page access response time.” Also col. 15, lines 23-29, e.g. “Optimizer 170 may be configured to utilize existing performance data such as resource usage data gathered by meter agents 115 to help make redeployment or consolidation decisions.”
Also see Greene as cited above as well as ¶ 0095 for a teaching of distributed microservice communication.
computinq an estimate of [metrics] between the first microservice and the second microservice if the first microservice executes on a selected one of the plurality of second MREs at the second cloud environment; col. 18, lines 56-64, e.g. “optimizer 170 may be configured to compute and report on the specific cost savings that may be possible by the elimination of certain servers.” Also col. 19, lines 1-8, e.g. “provide estimates of one or more performance metrics (such as achievable transaction throughput) on the specified target devices of the potential mapping based on an analysis of filtered resource usage data.”
Gupta does not expressly disclose computinq an estimate latency time. However, this is taught by Chandramouli. See Chandramouli, ¶ 0015, e.g. “computing a cost 
in response to determining that the estimate latency time is lower than the actual latency time, increasing a performance of the application by migrating the first microservice from the first cloud environment to the second cloud environment. See Gupta, col. 7, lines 62-67, e.g. “Resource usage data gathered by meter agents 115 may also be used to assist in redeployment or migration of applications from one set of hosts or resources to another in some embodiments. Such redeployments may, for example, help data center administrators make more efficient and cost-effective use of the available resources.” Also col. 8, lines 13-19, e.g. “In addition, optimizer 170 may be configured to obtain one or more filtered aggregations of resource usage data gathered by meter agents 115 for the applications to be redeployed, e.g., an aggregation indicating the processor utilization as measured at an existing execution environment where the application processes 120 or application service 122 has been running.” Also col. 15, lines 4-29, e.g. “… it may be possible to redeploy portions of existing application services to new execution environments (e.g., new hosts, new storage devices, etc.) … where the quality of service may be improved without a major impact on cost. … In particular, in some embodiments, it may be important to ensure that the new execution environment be capable of supporting a desired level of performance. Optimizer 170 response time constraints. … Response time constraints may specify desired maximum response times for specified operations (e.g., "a response to a search query for a product should take no more than 0.5 seconds").” Also col. 16, lines 49-51, “network card specifications (e.g., whether an Ethernet network interface card is a 100 Mbit/sec card or a Gbit/sec card).” Also col. 17, lines 18-26, e.g. “The filtered aggregations may provide data on the current or past resource requirements of the applications that may be redeployed or consolidated, and may be used by optimizer 170 to predict possible future resource use in some embodiments. That is, using an appropriate set of filters, the optimizer 170 may be able to obtain an accurate estimate of each application's resource usage requirement from the underlying raw measurements collected by meter agents 115.” Also col. 18, lines 23-28, e.g. “the mappings may be ranked based on the particular objective function being minimized (e.g., cost) or maximized (e.g., expected performance), and the best mapping obtained by the optimizer based on the particular objective function may be identified.” While Gupta does not explicitly discuss an estimated latency lower than an actual latency, Gupta does describe comparison of performance data with resource usage estimates and utilization of an objective function to maximize performance with respect to response time latency (i.e. lower estimated latency). Also see Greene ¶ 0094 as cited above for a teaching of distributed microservice redeployment in a failure. It 


In regard to claim 2, Gupta discloses:
2. The method of claim 1 further comprising: 
determining an initial performance level of the application based on the selected first service data record and a selected one of the plurality of second service data records corresponding to the selected second MRE; See Gupta, col. 8, lines 13-19, e.g. “optimizer 170 may be configured to obtain one or more filtered aggregations of resource usage 
identifying an MRE type of the first MRE; identifying a different one of the plurality of second MREs that match the identified MRE type; See Gupta, col. 8, line 46 – col. 9, line 36, e.g. “In one embodiment, a service specification may also specify how the application programs or processes 120 may be logically organized as application tiers. … The processes 120 corresponding to various tiers may be distributed among numerous hosts 105 in some embodiments, as desired.”
selecting a different one of the plurality of second service data records that corresponds to the different second MRE; and  See Gupta, col. 9, lines 46-47, e.g. “identify the current set of processes at various tiers of the application service.” Also see col. 10, lines 48-55, e.g. “optimizer 170 may receive the constraint sets and/or the target execution environment specifications.”
computing an adjusted performance level of the application based on the selected different second service data record and the selected second service data record. See Gupta, col. 9, lines 23-27, e.g. “processes 120 of a given tier may move from host to host as needed (e.g., in order to better balance load, or in response to failures).” 

In regard to claim 3, Gupta discloses:
3. The method of claim 2 further comprising: assigning the different second MRE to the application in response to determining that the adjusted performance level is an improvement over the initial performance level. See Gupta, col. 2, line 3, e.g. “migrate the applications.” Also see col. 9, lines 23-27, e.g. “processes 120 of a given tier may move from host to host as needed (e.g., in order to better balance load, or in response to failures).” Also see col. 15, lines 4-29, e.g. “redeploy portions of existing application services to new execution environments. … Optimizer 170 may be configured to utilize existing performance data such as resource usage data gathered by meter agents 115 to help make redeployment or consolidation decisions.” 

In regard to claim 4, Gupta discloses:
4. The method of claim 3 further comprising: 
generating a change report to deploy the first microservice to the different second MRE in response to assigning the different second MRE to the application; and 
Gupta does not expressly disclose sending the change report to a cloud orchestration system to execute the deployment of the first microservice. However, this is taught by Greene. See Greene, ¶ 0147, e.g. “A management platform for self-regulation and a single point of global control over deployment, performance, and security.” 0151, e.g. “The Service Grid management system will dynamically redeploy those Microservices to other available resources.” Also see ¶ 0491. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Gupta’s mapping with Greene’s management platform in order to utilize a single point of global control over deployment, performance, and security as suggested by Greene.

In regard to claim 5, Gupta discloses:
5. The method of claim 1 further comprising: retrieving application configuration information corresponding to the application that comprises a list of microservices and a list of MREs corresponding to the list of microservices; determining that the application comprises the first microservice and the second microservice based on the list of microservices; and identifying the selected first MRE and the selected second MRE based on the list of MREs corresponding to the list of microservices. See Gupta, col. 4, lines 25-30, e.g. “a service specification for application service 122 may indicate that processes 

In regard to claim 6, Gupta discloses:
6. The method of claim 5 wherein the application configuration information comprises one or more dependencies that indicate the second microservice is dependent on the first microservice.  See Gupta, col. 8, lines 5-7, e.g. “two or more application processes of the application service must be co-hosted at a single server or host 105.” Also see col. 17, line 62 – col 18, line 3, e.g. “the application service to be redeployed includes two processes 120A and 120B.”

In regard to claim 7, Gupta discloses:
7. The method of claim 1 further comprising: collecting the plurality of first service data records from the first service provider through a first application program interface (API); and collecting the plurality of second service data records from the second service provider through a second API that is different from the first API. See Gupta, col. 5, lines 6-20, e.g. “one or more protocols or APIs may be combined or encapsulated within other protocols in the communications between meter agents 115, meter manager 120, meter aggregator 140, configuration database 160 and meter 

In regard to claim 8, Gupta discloses:
8. An information handling system comprising: See Gupta, Figs. 1 and 7, depicting a system.
one or more processors; See Gupta, col. 19, line 51, e.g. “one or more processors.”
a memory coupled to at least one of the processors; and See Gupta, col. 19, lines 51-52, e.g. “one or more memories.”
a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions of: See Gupta, col. 19, lines 26-33, e.g. “Computer accessible medium 700 … to provide instructions and/or data to the computer.”
All further limitations of claim 8 have been addressed in the above rejection of claim 1.
 
In regard to claims 9-14, parent claim 8 is addressed above. All further limitations have been addressed in the above rejections of claims 2-7, respectively. 

In regard to claim 15, Gupta discloses:
15. A computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform actions comprising: See Gupta, Fig. 7 and col. 19, lines 26-33, e.g. “Computer accessible medium 700 … to provide instructions and/or data to the computer.”
	All further limitations of claim 15 have been addressed in the above rejection of claim 1.

In regard to claims 16-20, parent claim 15 is addressed above. All further limitations have been addressed in the above rejections of claims 2-5 and 7, respectively. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/James D. Rutten/Primary Examiner, Art Unit 2121